Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a non-final rejection.
Claims 1-18 are pending
Claims 1-18 are rejected under 35 USC § 101 
Claim 1-18  are rejected under 35 USC § 103 

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 12-23-2019

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1-14-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  Both claims incude an indentation letter d. which does not have a following claim limitation associated with this claim indentation letter.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-18] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-18, they recite an abstract idea of “dynamic calculation of annuitant payout amount responsive to annuitant’s worsening health”. 
Independent Claims 1 and 5 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1 and 5 recite a system that dynamically and periodically calculates annuity payout amounts responsive to the annuitant’s health condition.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “calculation results in the annuitant’s payout amount increasing as one or more physiological metrics are interpreted …as reflecting the annuitant’s worsening health”; belong to the grouping of certain methods of organizing human activity under fundamental economic principles or practices as it recites “dynamic calculation of annuitant payout amount responsive to annuitant’s worsening health”. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claims 1 and 5 recite: “A medical measurement device carried or worn by the annuitant, wherein such medical measurement device continuously collects medical readings associated with one or more of the annuitant’s physiological metrics”; “the server system is configured to dynamically recalculate the annuitant’s payout amount“; that amounts to mere insignificant data gathering, mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). 
In addition Claims 1 and 5 recite: “relays these metrics to a central server system operably connected to the medical measurement device via a communication pathway”; that amount to additional insignificant extra solution activities to the judicial exception specific to transmitting data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two, Claims 1 and 
In addition Claims 1 and 5 recite: “relays these metrics to a central server system operably connected to the medical measurement device via a communication pathway”; that amount to additional insignificant extra solution activities to the judicial exception specific to transmitting data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-4, dependent on claim 1 and claims 6-18, dependent on claim 5, are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 5 respectively. Additional elements in claims 2-4, and 6-18 merely add to the abstract idea of a method and system for performing electronic payment transactions without providing further limitations on claims 1 and 5 respectively that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept.  As a result they are rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2). 

Claim 2 dependent on claim 1, and claim 6 dependent on claim 5 merely adds to the abstract idea of claims 1 and 5 respectively.  By reciting “calculation results in the annuitant’s payout amount increasing as one or more physiological metrics, and/or the results of one or more medical tests are interpreted…as reflecting the annuitant’s worsening health”; it adds to the abstract idea of dynamic calculation of annuitant payout amount responsive to annuitant’s worsening health by calculating the increasing annuitant’s payout amount as one or more physiological metrics, and/or the results of one or more medical tests are interpreted as reflecting the annuitant’s worsening health without adding any additional elements that impose a meaningful limit on the abstract 

Claim 2 dependent on claim 1, and claim 6 dependent on claim 5 amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea of claims 1, and 5 respectively as they recite “The server being operably configured to receive results of medical tests performed on an annuitant”; and “the server system is configured to dynamically recalculate the annuitant’s payout amount in light of the results of the medical tests, and the continuously collected medical readings“  whereby the server is configured to receive results of medical tests performed on an annuitant and dynamically calculate the annuitant’s payment amount based on the results of the continuously collected medical tests without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 3 dependent on claim 1, and claim 7 dependent on claim 5 merely adds to the abstract idea of claims 1 and 5 respectively.  By reciting “wherein the continuously collected medical readings are selected from the group comprising blood pressure and/or pulse, cholesterol, heart rate, and blood sugar levels”; it adds to the abstract idea of dynamic calculation of annuitant payout amount responsive to annuitant’s worsening health whereby wherein the continuously collected medical readings are selected from the group comprising blood pressure and/or pulse, cholesterol, heart rate, and blood sugar levels without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 2, and claim 8 dependent on claim 6 merely adds to the abstract idea of claims 1 and 5 respectively.  By reciting “wherein the medical tests are selected from the group comprising PET scans, MRIs, electrocardiograms, CAT scans, X-rays, weight, lung capacity, bone density tests, urinalysis, and blood tests”; it adds to the abstract idea of dynamic calculation of annuitant payout amount responsive to annuitant’s worsening health whereby medical tests are selected from the group comprising PET scans, MRIs, electrocardiograms, CAT scans, X-rays, weight, lung capacity, bone density tests, urinalysis, and blood tests without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the 

Claim 9 dependent on claim 5, and claim 14 dependent on claim 6 merely add to the abstract idea of claim 5.  By reciting “wherein the annuitant’s payout amount is recalculated weekly”; it adds to the abstract idea of dynamic calculation of annuitant payout amount responsive to annuitant’s worsening health whereby the annuitant’s payout amount is recalculated weekly without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 10 dependent on claim 5, and claim 15 dependent on claim 6 merely add to the abstract idea of claim 5.  By reciting “wherein the annuitant’s payout amount is recalculated monthly”; it adds to the abstract idea of dynamic calculation of annuitant payout amount responsive to annuitant’s worsening health whereby the annuitant’s payout amount is recalculated monthly without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 11 dependent on claim 5, and claim 16 dependent on claim 6 merely add to the abstract idea of claim 5.  By reciting “wherein the annuitant’s payout amount is recalculated quarterly”; it adds to the abstract idea of dynamic calculation of annuitant payout amount responsive to annuitant’s worsening health whereby the annuitant’s payout amount is recalculated quarterly without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 12 dependent on claim 5, and claim 17 dependent on claim 6 merely add to the abstract idea of claim 5.  By reciting “wherein the annuitant’s payout amount is recalculated biannually”; it adds to the abstract idea of dynamic calculation of annuitant payout amount responsive to annuitant’s worsening health whereby the annuitant’s payout amount is recalculated biannually without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim 

Claim 13 dependent on claim 5, and claim 17 dependent on claim 6 merely add to the abstract idea of claim 5.  By reciting “wherein the annuitant’s payout amount is recalculated yearly”; it adds to the abstract idea of dynamic calculation of annuitant payout amount responsive to annuitant’s worsening health whereby the annuitant’s payout amount is recalculated yearly without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1-3 and 5-7 are rejected by 35 U.S.C. 103 as being un-patentable by Rabson et.al (US 2018/0211324 A1) hereinafter “Rabson” in view of Tatro et.al (US 2009/0030736 A1) hereinafter “Tatro”.

Regarding claims 1 and 5 Rabson teaches:
A medical measurement device carried or worn by the annuitant, wherein such medical measurement device continuously collects medical readings associated with one or more of the annuitant’s physiological metrics and relays these metrics to a central server system operably connected to the medical measurement device via a communication pathway; (See at least [0117] via: “…As shown in FIG. 3 and FIG. 4, the system accesses wellness programme data…The wellness program data includes a heart rate derived from a heart rate monitor worn by the person. Examples of monitors include watches and smart phones connected to one or more wireless sensors. The sensors can monitor other health related data besides heart rate including blood glucose, cholesterol, weight, smoking and more…”; in addition see at least [0121] via: “…A server 10 includes a number of modules to implement the methodologies described above…”; in addition see at least [0122] via: “…A monitoring module 24 is specifically constructed to … monitor … the wellness programme by the person…”; in addition see at least [0123] via: “…The monitoring … of the person with the wellness programme includes receiving by the communication module 26, … information associated with the person's … wellness programme…”; in addition see at least [0133] via: “…the system includes at least one associated database 20 for storing data to be used by one or more of the above referenced modules….”; in addition see at least [0134] via: “… the server is typically connected to a communications network 28...”; in addition see Fig. 1)
Wherein the server system is configured to dynamically recalculate the annuitant’s payout amount (See at least [0117] via: “…The wellness programme data is used to dynamically calculate an additional payment amount to be added to the periodic payment amount to the person…”)

However Rabson is silent regarding the following claim that is taught by Tatro:  
Wherein the server’s calculation results in the annuitant’s payout amount increasing as one or more physiological metrics are interpreted by the server as reflecting the annuitant’s worsening health (See at least [0044] via: “…system for administering a deferred variable annuity contract …comprising: a storage device; a processor coupled to the storage device, the storage device storing instructions that are utilized by the processor, the instructions comprising:…calculating an enhanced lifetime benefit payment if an insured can demonstrate failure to perform at least two of six predetermined activities of daily living and if the insured requires long-term care; wherein the enhanced lifetime benefit payment is equal to a predetermined multiple times the lifetime benefit payment withdrawal…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Rabson to incorporate the teachings of Tatro because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Rabson’s teaching regarding a computer-implemented method, system and computer program product for dynamic calculation of an annuity based on wellness monitoring of a participant, whereby wellness programme data is accessed from a variety of sources, including a heart rate derived from a heart rate monitor worn by the person, results of health check-ups of the person, and results of preventative screening of the person, could be modified to include Tatro’s teaching regarding a system based on a processor that determines a payment base value and a contract value for an annuity contract, including the calculation of an enhanced lifetime benefit payment for annuitants whose health is impaired in order to calculate an enhanced lifetime benefit for an annuitant whose health is deteriorated based on data obtained from a health related monitor worn by the annuitant as taught by Rabson.  

Regarding claims 2 and 6 Rabson and Tatro teach the invention as claimed as detailed above with respect to claims 1 and 5 respectively. Rabson also teaches: 
The server being operably configured to receive results of medical tests performed on an annuitant; (See at least [0117] via: “…The wellness programme data…includes the results of preventative screening of the person…”; in addition see at least [0114] via: “…Preventative screenings, PSt determined by factors such as: 01|Pap smear, PSMt, 02|Mammogram, Mt, 03|Colonoscopy, CYt, 04|Glaucoma screening, GSt, 05|HIV test, HTt, 06|Dental Health Check, DHCt…”)
Wherein the server system is configured to dynamically recalculate the annuitant’s payout amount in light of the results of the medical tests, and the continuously collected medical readings; (See at least [0117] via: “…As shown in FIG. 3 and FIG. 4, the system accesses wellness programme data…”; in addition see Fig. 1; in addition see at least [0117] via: “…The wellness programme data is used to dynamically calculate an additional payment amount to be added to the periodic payment amount to the person…”)

However Rabson is silent regarding the following claim that is taught by Tatro:  
Wherein the server’s calculation results in the annuitant’s payout amount increasing as one or more physiological metrics, and/or the results of one or more medical tests are 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Rabson to incorporate the teachings of Tatro because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Rabson’s teaching regarding a computer-implemented method, system and computer program product for dynamic calculation of an annuity based on wellness monitoring of a participant, whereby wellness programme data is accessed from a variety of sources, including a heart rate derived from a heart rate monitor worn by the person, results of health check-ups of the person, and results of preventative screening of the person, could be modified to include Tatro’s teaching regarding a system based on a processor that determines a payment base value and a contract value for an annuity contract, including the calculation of an enhanced lifetime benefit payment for annuitants whose health is impaired in order to calculate an enhanced lifetime benefit for an annuitant whose health is deteriorated based on data obtained from a health related monitor worn by the annuitant as taught by Rabson.  

Regarding claims 3 and 7 Rabson and Tatro teach the invention as claimed as detailed above with respect to claims 1 and 5 respectively. Rabson also teaches: 
wherein the continuously collected medical readings are selected from the group comprising blood pressure and/or pulse, cholesterol, heart rate, and blood sugar levels. (See at least [0117] via: “…the system accesses wellness programme data…The wellness program data includes a heart rate derived from a heart rate monitor worn by the person. Examples of monitors include watches and smart phones connected to one or more wireless sensors. The sensors can monitor … blood glucose, cholesterol, weight, smoking and more…”; in addition see at least [0114] via: “…The client's Vitality Health Check results, VHCR determined by the client's: 01|Blood pressure, BPt , 02|Blood glucose/HbA1c, BGt, 03|Cholesterol, Ct …”)
Claim 4 and 8 are rejected by 35 U.S.C. 103 as being un-patentable by Rabson in view of Tatro, and in further view of Gulati et.al (US 2019/0108898 A1) hereinafter “Gulati.”

Regarding claims 4 and 8 Rabson and Tatro teach the invention as claimed as detailed above with respect to claims 1 & 2 and 5 & 6 respectively. However Rabson and Tatro are silent regarding the following claim limitation which is taught by Gulati:
wherein the medical tests are selected from the group comprising PET scans, MRIs, electrocardiograms, CAT scans, X-rays, weight, lung capacity, bone density tests, urinalysis, and blood tests. (See at least [0027] via: “…information and data regarding the patient can be supplied by the clinician or physician, for example, in an electronic medical record (EMR) 208 (also known as an electronic health record or EHR), which … is input to analysis module 210. Information that can be stored and analyzed by analysis module 210 includes … EKG reports and interpretations, pulmonary function test reports (PFTs) and interpretations, results of blood or urinary toxicology screenings and confirmations, copies of imaging such as x-rays, CT scans, and MRI reports and findings…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Rabson to incorporate the teachings of Gulati because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Rabson’s teaching regarding a computer-implemented method, system and computer program product for dynamic calculation of an annuity based on wellness monitoring of a participant, whereby wellness programme data is accessed from a variety of sources, including a heart rate derived from a heart rate monitor worn by the person, results of health check-ups of the person, and results of preventative screening of the person, could be modified to include Gulati’s teaching regarding a system for enhancing the efficiency and accuracy of analysis and interpretation of medical diagnostic laboratory test data (including X-ray, CT scans, MRI reports and others) for real-time clinical decision support, utilizing artificial intelligence techniques to automatically improve analytical performance and enhance provider and patient communications in order to add an additional repertoire of medical tests and reporting to the wellness monitoring system as taught by Rabson.

Claim 9-13 and 14-18 are rejected by 35 U.S.C. 103 as being un-patentable by Rabson in view of Tatro, and in further view of Terlizzi et.al (US 2005/0010453 A1) hereinafter “Terlizzi.”

Regarding claims 9 and 14 Rabson and Tatro teach the invention as claimed as detailed above with respect to claims 5 and 5 & 6 respectively. However Rabson and Tatro are silent regarding the following claim limitation which is taught by Terlizzi:
wherein the annuitant’s payout amount is recalculated weekly. (See at least [0024] via: “… a payment is made periodically over a period of time. By way of example only and not by way of limitation, a weekly payment … would … be considered periodic payments…”) Although Terlizzi teaches weekly annuity payout amounts it does not explicitly teach calculation of these weekly payout amounts, yet it is obvious that to make the weekly payout amounts, a calculation of the weekly payout amounts would have had to have been made previous to the actual payouts. Therefore, the claim would have been obvious because “a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc. 82 USPQ2d 1385, 1397.

Regarding claims 10 and 15 Rabson and Tatro teach the invention as claimed as detailed above with respect to claims 5 and 5 & 6 respectively. However Rabson and Tatro are silent regarding the following claim limitation which is taught by Terlizzi:
wherein the annuitant’s payout amount is recalculated monthly. (See at least [0024] via: “… a payment is made periodically over a period of time. By way of example only and not by way of limitation,… a monthly payment… would …be considered periodic payments…”) Although Terlizzi teaches monthly annuity payout amounts it does not explicitly teach calculation of these monthly payout amounts, yet it is obvious that to make the monthly payout amounts, a calculation of the monthly payout amounts would have had to have been made previous to the actual payouts. Therefore, the claim would have been obvious because “a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc. 82 USPQ2d 1385, 1397. 
Regarding claims 11 and 16 Rabson and Tatro teach the invention as claimed as detailed above with respect to claims 5 and 5 & 6 respectively. However Rabson and Tatro are silent regarding the following claim limitation which is taught by Terlizzi:
wherein the annuitant’s payout amount is recalculated quarterly. (See at least [0024] via: “… a payment is made periodically over a period of time. By way of example only and not by way of limitation… a quarterly payment, … would …be considered periodic payments…”) Although Terlizzi teaches quarterly annuity payout amounts it does not explicitly teach calculation of these quarterly payout amounts, yet it is obvious that to KSR Int’l Co. v. Teleflex Inc. 82 USPQ2d 1385, 1397. 
Regarding claims 12 and 17 Rabson and Tatro teach the invention as claimed as detailed above with respect to claims 5 and 5 & 6 respectively. However Rabson and Tatro are silent regarding the following claim limitation which is taught by Terlizzi:
wherein the annuitant’s payout amount is recalculated biannually. (See at least [0024] via: “… a payment is made periodically over a period of time. By way of example only and not by way of limitation, a biannual payment would… be considered periodic payments…”) Terlizzi teaches biannual annuity payout amounts it does not explicitly teach calculation of these biannual payout amounts, yet it is obvious that to make the biannual payout amounts, a calculation of the biannual payout amounts would have had to have been made previous to the actual payouts. Therefore, the claim would have been obvious because “a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc. 82 USPQ2d 1385, 1397. 
Regarding claims 13 and 18 Rabson and Tatro teach the invention as claimed as detailed above with respect to claims 5 and 5 & 6 respectively. However Rabson and Tatro are silent regarding the following claim limitation which is taught by Terlizzi:
wherein the annuitant’s payout amount is recalculated yearly. (See at least [0024] via: “… a payment is made periodically over a period of time. By way of example only and not by way of limitation, …a yearly payment…would … be considered periodic payments…”) Terlizzi teaches yearly annuity payout amounts it does not explicitly teach calculation of these yearly payout amounts, yet it is obvious that to make the yearly payout amounts, a calculation of the yearly payout amounts would have had to have been made previous to the actual payouts. Therefore, the claim would have been obvious because “a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc. 82 USPQ2d 1385, 1397. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Rabson to incorporate the teachings of Terlizzi because each individual element and its function are shown in the prior art, albeit shown in 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/PIERRE L MACCAGNO/
Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697